Citation Nr: 0017789
Decision Date: 01/30/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420




DOCKET NO.  99-04 045	)	DATE JAN 30, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon





ORDER

     The following corrections are made in a decision issued by the Board of Veterans Appeals in this case on July 7, 2000:

     The caption at the top of pages 25 should be corrected from IN THE APPEAL OF XXXXXX X. XXXXXXX, C NN NNN NNN, to read instead, IN THE APPEAL OF XXXXX X. XXXXXXXX, SS NNN NN NNNN.



		
	Heather J. Harter
	Acting Member, Board of Veterans Appeals


Citation Nr: 0017789	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1976.  He also had subsequent periods of active duty for 
training and inactive duty for training during service in the 
National Guard and Army and Air Force Reserves.


FINDING OF FACT

The veteran suffered an initial episode of a disorder later 
identified as Prinzmetal's angina during a period of inactive 
duty for training in August 1995.


CONCLUSION OF LAW

Service connection for a disease initially manifested while 
on inactive duty for training is precluded by law.  
38 U.S.C.A. §§ 101(23), 101(24), 1110 (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Private Hospital records from August 1995 show that the 
veteran was treated for chest pain.  The pain began the night 
prior to admission and was associated with shortness of 
breath and diaphoresis.  It resolved after about five minutes 
without intervention.  The veteran had similar episodes of 
pain on the day of admission.  It was noted that the veteran 
had no history of heart disease.  It was felt that the 
veteran's symptoms were suggestive of unstable angina so he 
was admitted and provided medication.  While in the hospital 
the veteran underwent a treadmill test which was negative for 
angina, arrhythmias or ischemic changes.  The note indicates 
that the veteran did not want an angiogram done.  The final 
diagnosis was chest pain with negative exercise treadmill 
stress test.  Subsequent private medical records reflect that 
his physicians have assigned a diagnosis of Prinzmetal's 
angina and that he takes medication for control of the 
angina.

A January 1996 Line Of Duty investigation concluded that 
chest pains occurred while the veteran was on active duty 
orders performing an alternate home station annual training.  
In contrast, a handwritten summary of the Line of Duty 
investigation indicated that the veteran was on inactive duty 
for training.  At his February 1998 hearing the veteran 
testified that the August 1995 initial onset of chest pain 
occurred while he was at his two week period of active duty 
for training.  Transcript at p. 1.  He initially saw an Army 
physician but then followed up with his private doctor.  Id.  
He asserted that the second incident, in August 1996, also 
occurred during active duty for training  Id.  

Service connection may be granted for disability or death 
from a disease or injury incurred or aggravated in line of 
duty during any period of active duty for training and from 
an injury incurred or aggravated in line of duty any period 
of inactive duty training.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disability resulting from 
injury suffered or disease contracted in line of duty, or for 
aggravation in service of a pre-existing injury or disease.  
Service connection may be established by demonstrating that a 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  When a chronic disease such as 
arteriosclerosis, valvular heart disease, or myocarditis 
becomes manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

The term active duty means full-time duty in the Armed Forces 
other than active duty for training.  38 U.S.C.A. § 101(21).  
The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  Service as a member of the National Guard is 
considered "inactive duty training" when it is "duty (other 
than full-time duty) under sections 316, 502, 503, 504, or 
505 of title 32", United States Code.  38 U.S.C.A. § 101(23).  
Section 502 provides for what is customarily referred to as 
active duty for training in the National Guard and provides 
for assembly for drill and instruction, including indoor 
target practice, at least 48 times each year; and 
participation in training at encampments, maneuvers, outdoor 
target practice, or other exercises, at least 15 days each 
year.  32 U.S.C.A. § 502.  

Service connection for veterans on inactive duty (training) 
is available in cases of injury, but not disease.  
38 U.S.C.A. §§ 101(24), 1110; McManaway v. West, 13 Vet. App. 
60, 67 (1999); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  
If the claim is based on a period of active duty for training 
there must be evidence that the individual concerned died or 
became disabled during the active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 1110; Harris v. West, 
13 Vet. App. 509 (2000).

In this case, the evidence shows that the veteran has had 
nothing but National Guard service since the inception of his 
chest pain, the current diagnosis of which is Prinzmetal's 
angina.  The veteran testified that he was on active duty for 
training at the time the disorder was first manifested.  As 
set forth above, however, service as a member of the National 
Guard is considered inactive duty under the statute governing 
the provision of veterans' benefits.  38 U.S.C.A. § 101(23).  

The only diagnosis of record pertaining to the veteran's 
cardiovascular disorder manifested by chest pain is 
Prinzmetal's angina.  Under the framework contemplated by the 
provisions of 38 U.S.C.A. §§ 101(24) and 1110, Prinzmetal's 
angina must be considered a disease rather than an injury.  
When the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeals) addressed a similar question pertaining to 
a cardiovascular disorder which became manifest during 
National Guard service, the Court concluded that a myocardial 
infarction which occurred during a National Guard drill did 
not constitute an injury within the meaning of 38 U.S.C.A. 
§ 101(24), but was instead the manifestation of a disease.  
Brooks v. Brown, 5 Vet. App. 484, (1993).  Based on this 
precedent, the Board of Veteran's Appeals' (Board) holds that 
an episode of Prinzmetal's angina, even the initial episode, 
similarly constitutes a manifestation of a disease rather 
than a single injury.  

There is no evidence tending to show and the veteran does not 
assert that he suffered from a cardiovascular disorder of any 
kind when he was discharged from active duty in 1976 or 
within one year thereafter.  Therefore, service connection 
for a cardiovascular disorder on a direct basis must be 
denied.  Furthermore, in the absence of evidence indicating 
that a chronic cardiovascular disease became manifest to a 
degree of 10 percent disabling within one year of his 
discharge from active service, service connection on a 
presumptive basis must be denied as well.   

As the veteran's cardiovascular disorder, Prinzmetal's 
angina, is not a disease for purposes of VA adjudication, 
service connection is precluded by law.  In cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied because of the lack of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The veteran's claim thus fails on 
all  possible bases of entitlement.


ORDER

Service connection for a cardiovascular disorder is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 


